Citation Nr: 1329668	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.30 due to 
treatment for a service-connected lumbar spine disability, 
in effect from January 28, 2008 to July 31, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned a temporary 
evaluation of 100 percent effective January 28, 2008, based 
on treatment for a lumbar spine disability necessitating 
convalescence.  A 20 percent rating was assigned from August 
1, 2008.  The matter was previously remanded in June 2012 
for additional development, and now returns to the Board for 
further review.

A portion of the Veteran's records are contained in the 
Virtual VA system.  Instead of paper, a highly secured 
electronic repository is used to store and review every 
document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order 
to more quickly and accurately decide a Veteran's claim for 
benefits.  Because the current appeal was processed as part 
of the Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In 
the June 2012 remand, the Board instructed the RO to obtain 
all relevant treatment records from Dr. Tall's office, dated 
from January 28, 2008 to February 1, 2009.  In March 2013, 
the RO wrote to Dr. Tall and requested his records.  Dr. 
Tall submitted some treatment records, including the January 
2008 operative report; however, no records dated between 
January 28, 2008 to February 1, 2009 were submitted.  An 
additional request should be made on remand.

In addition, in the prior remand the Board instructed that a 
VA medical opinion be obtained as to whether the Veteran's 
January 28, 2008 spinal surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
and if so, for how long.   

The Veteran underwent a VA examination in February 2013, 
with an addendum provided in April 2013.  In the addendum, 
the examiner stated that there were no open wounds on 
examination and a January 2013 MRI revealed no abnormal 
healing process.  The examiner also stated that at the 
current time, there was no necessity for house confinement.  
The examiner stated that the period of convalescence for the 
Veteran's surgical decompression was completed.  In 
providing the negative opinion, it appears that the VA 
examiner was determining whether certain manifestations were 
currently present, rather than during the relevant time 
period in question from August 2008 through January 2009.  
Therefore, an addendum to the opinion is required.
   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's relevant treatment records from 
Dr. Tall's office, dated from January 28, 
2008 to February 1, 2009.   

If efforts to obtain the records are 
unsuccessful notify the Veteran and 
explain any further actions VA will take 
regarding the claim.

2.  Thereafter, arrange for a VA medical 
opinion/addendum with a physician 
addressing the following issues: 

Whether the Veteran's January 28, 2008 
spinal surgery resulted in severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
therapeutic immobilization of one major 
joint or more, application of a body cast, 
or the necessity for house confinement, or 
the necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited), after July 31, 2008, 
and if so, for how long (e.g., during the 
time period from August 1, 2008 to January 
31, 2009).  

The claims folder should be made available 
to and reviewed by the VA physician.  
Specifically, the physician should review 
all medical opinions submitted by Dr. Tall 
dated in January 2008, August 2008, August 
2009, October 2009, and September 2012, in 
addition to any other supporting medical 
records added to the record.  

The VA physician must provide a 
comprehensive report including a complete 
rationale for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions. 

3.  Next, review the VA medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, return the case to 
the VA physician for completion of the 
inquiry.

4.  After conducting the above 
development, if warranted, refer the case 
to the Veterans Service Center Manager, 
for approval of any further extension of 
convalescent rating under 38 C.F.R. 
§ 4.30(b).  

5.  Finally, readjudicate the claim on 
appeal.  If the benefit remains denied, 
issue the Veteran and his representative a 
Supplemental Statement of the Case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).





